BY THE COURT.
■' McGrew instituted a suit in equity to' set aside a deed made and- delivered in escrow by D. W. Coblenz for the benefit of his wife. This deed was accompanied with a written statement of the grantor in which- he set forth the description of the land to be conveyed and specified the trustee, etc. At Coblenz’s death, the deed was delivered as ‘ per' directions in the statements. The Common Pleas rendered a decision against .McGrew, who contends:
1. That Coblenz, by reason-of his age'and mental and physical" disability was incapable of understanding and appreciating the nature and import of the . statement,, in writing; at that time, he-was. under, influence of his wife, such being undue influence.
Attorneys—Otto Keiter for McGrew; and D. I. Prugh, for Hawker; all of Dayton.
2. Disposing and delivery of said deed was not valid because the depository' was the attorney of Coblenz and could not hold deed in escrow.
• In' dismissing the petition of McGrew, the Court of Appeals said:
11 ' The claim of undue influence, and duress was not established by the proof.
2. Where grantor delivers deed to a third person to be delivered to the grantee at grant- or’s death, without reserving any control over the instrument, and such deed is delivered accordingly to the third person, the title passes to the grantee upon such last delivery and by relations the deed takes effect as of the date of the first delivery. Crooks v. Crooks. 34 OS. 10.
No rule of law prevents an attorney from becoming a trustee in escrow for his client.